:
    Case 1:19-cv-03297-LTB Document 8-1 Filed 12/23/19 USDC Colorado Page 1 of 1
                                                         218064034                    6/5/201812:01 PM
                                                         PGS 1                        $13.00    DP $0.00
                                                         Electronically Recorded Official Records El Paso County CO
                                                         Chuck Bfoerrnao. Clerk and Recorder
                                                         TDiOOO     N




       COUNTY COURT,          DOUGLAS COUNTY,    COLORADO
       Court Address;
       4000     Justice Way
                                                                                                                                      '
                                                                                      Case Number:             14C -03546G
       Castle Rock,          CO 80109-7546                                            Div. ;    A


                                                                         Affomsy for Judgement Creditor
        Plaintiff:       PRECISE FINANCIAL GROUP LLC
                                                                        Vargo & J&nson P.C,
                                                                             e/o 1625 S. iris Way
       Defendant:        BENTON,     JONATHAN                                                                                     ;
                                                                         lakewood, CO 80232-6347
                                                                                (303) 238-8832    ^ , mio


                                             TRANSCRIPT OF JUDGMENT




       Original Judgment Amount:                   $2, 833 .47       Judgment          Date:    January         15,   2015
       Revived Judgment Amount:                           $.00       Judgment          Date :
       Judgment       Status:        UNSATISFIED


       Additional Remarks:
       23 .9%   PER ANNUM


       Debtor (a) :          JONATHAN BENTON,   1394   N TABOR DR,                CASTLE ROCK,      CO     80104


       Creditor (s) :        PRECISE FINANCIAL GROUP LLC           5005 W 81st place suite 401,
                             Westminster,   CO 80031




       Balance of Judgment           to Date:                           $2,833.47


       I hereby certify that the above is a true and complete transcript of                                           the
       judgment in the above -referenced case which is retained in my office.




                                                                                                                        0,
                                                               Cheryl A Layne
                                                              Clerk of Court
                                                                                                     m£~'_ s
                                                                                                                            %

                                                              COUNTY COURT, DOUGLASS
                                                                         ..   >
                                                                                                                             ,K
       DATE:    May    29,    2018                  BY                                                                       ft

                                                              Deputy Clerk




                                                EXHIBIT A
